UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-4941



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTONIO DELREA SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00013)


Submitted:   April 23, 2008                   Decided:   May 7, 2008


Before WILLIAMS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tolly A. Kennon, III, KENNON & ASSOCIATES, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Antonio Delrea Smith appeals his convictions and 200-

month sentence for possession with intent to distribute fifty or

more grams of cocaine base, and using and carrying a firearm during

and in relation to a drug trafficking crime. Finding no reversible

error, we affirm.

          Smith first claims that the district court abused its

discretion in denying his motion to withdraw his guilty plea.          The

district court’s denial of a motion to withdraw a guilty plea is

reviewed for abuse of discretion.      United States v. Ubakanma, 215

F.3d 421, 424 (4th Cir. 2000).         A defendant does not have an

absolute right to withdraw a guilty plea.      United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991).     Rather, the defendant bears the

burden of demonstrating that a “fair and just reason” supports his

request to withdraw his plea.     Fed. R. Crim. P. 11(d)(2)(B).

          Factors considered in determining whether a defendant has

shown a fair and just reason for withdrawing a guilty plea include:

(1) whether the defendant offered credible evidence that the plea

was not knowing or voluntary; (2) whether the defendant credibly

asserted his legal innocence; (3) the delay, if any, between the

entry of the plea and the filing of the motion; (4) whether the

defendant had close assistance of competent counsel; (5) whether

withdrawal would cause prejudice to the Government; and (6) whether

withdrawal    would   inconvenience   the   court   and   waste   judicial


                                 - 2 -
resources.    Moore, 931 F.2d at 248.      Although all the factors in

Moore must be given appropriate weight, the central question is

whether the Rule 11 colloquy was properly conducted.                United

States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).            Based on

our review of the record, we find that the magistrate judge

conducted a thorough and adequate Rule 11 colloquy and conclude

that Smith knowingly and voluntarily entered his guilty plea.           We

further find that the district court properly considered the Moore

factors and concluded that they weighed against allowing Smith to

withdraw his guilty plea.         Accordingly, no abuse of discretion

occurred.

            Smith next argues that the district court abused its

discretion   in   denying   his   motion   to   strike   Agent   Cheramie’s

testimony.    He also claims that the district court abused its

discretion in refusing to issue an order requiring the appearance

of a records supervisor from the Sheriff’s Department to give

testimony and evidence regarding the methods of acquiring jail

logs.   A district court’s evidentiary rulings are entitled to

substantial deference and will not be reversed absent a clear abuse

of discretion.    That discretion is abused only when the district

court acted arbitrarily or irrationally.           See United States v.

Moore, 27 F.3d 969, 974 (4th Cir. 1994).              We agree with the

district court that the general allegations raised by Smith are

insufficient to support an allegation of perjury.            We therefore


                                   - 3 -
find that the district court did not abuse its discretion in

denying Smith’s motion to strike or in refusing to issue the order

requested by Smith.

            Smith next claims that the district court committed

reversible error in failing to grant his request for a variance

based on the severity of sentences for crack cocaine offenses as

compared to powder cocaine offenses.        The Government responds that

Smith expressly waived the right to appeal his sentence in his plea

agreement.

            We review the validity of a waiver de novo, United States

v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000), and will uphold a

waiver of appellate rights if the waiver is valid and the issue

being appealed is covered by the waiver.           United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).           A waiver is valid if the

defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).           Generally,

if a district court fully questions a defendant regarding his

waiver of appellate rights during the Fed. R. Crim. P. 11 colloquy,

the waiver is valid.     Wessells, 936 F.2d at 167-68.

            Based on our review of the record, we find that Smith

knowingly    and   intelligently   waived    the    right   to   appeal   his

sentence.    We note that Smith waived all rights to contest his

conviction and/or sentence except for: (1) claims of ineffective


                                   - 4 -
assistance of counsel; (2) claims of prosecutorial misconduct; and

(3) sentencing claims “on the basis that one or more findings on

guideline issues were inconsistent with the explicit stipulations

.   .   .   in   the   plea   agreement   .   .   .   or    on   the   basis   of   an

unanticipated issue that arises during the sentencing hearing and

which the District Judge finds and certifies to be of such an

unusual nature as to require review by the Fourth Circuit.”                    Smith

does not contest his sentence on the basis that it is inconsistent

with the explicit stipulations contained in his plea agreement or

on the basis of an unanticipated issue that has been certified for

review by the district court. We therefore find that Smith’s valid

and enforceable waiver of appellate rights precludes review of his

sentencing claim.

              Finally, Smith contends that former counsel failed to

investigate the merits of his case in order to present an effective

defense, failed to explain the changes against him, failed to

inform him of the penalties he faced, and “required” him to sign a

plea agreement.        Claims of ineffective assistance of counsel are

generally not cognizable on direct appeal.                 United States v. King,

119 F.3d 290, 295 (4th Cir. 1997).            Instead, to allow for adequate

development of the record, a defendant generally must bring his

ineffective assistance claims in a motion under 28 U.S.C. § 2255

(2000).      See id.; United States v. Hoyle, 33 F.3d 415, 418 (4th

Cir. 1994).        An exception exists where the record conclusively


                                      - 5 -
shows ineffective assistance.     United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006).    Based on our review of the record,

including the district court’s hearing on Smith’s request for new

counsel and Smith’s responses at his Rule 11 colloquy, we find that

the record does not conclusively show that former counsel rendered

ineffective assistance.   Accordingly, this claim is not cognizable

on direct appeal.

          We therefore affirm Smith’s convictions and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 6 -